UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of June 2013 Commission File Number:001-33869 STAR BULK CARRIERS CORP. (Translation of registrant's name into English) Star Bulk Carriers Corp. c/o Star Bulk Management Inc. 40 Agiou Konstantinou Street, 15124 Maroussi, Athens, Greece (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F [ X ]Form 40-F [] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): []. Note: Regulation S-T Rule 101(b)(1) only permits the submission in paper of a Form 6-K if submitted solely to provide an attached annual report to security holders. Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): []. Note: Regulation S-T Rule 101(b)(7) only permits the submission in paper of a Form 6-K if submitted to furnish a report or other document that the registrant foreign private issuer must furnish and make public under the laws of the jurisdiction in which the registrant is incorporated, domiciled or legally organized (the registrant's "home country"), or under the rules of the home country exchange on which the registrant's securities are traded, as long as the report or other document is not a press release, is not required to be and has not been distributed to the registrant's security holders, and, if discussing a material event, has already been the subject of a Form 6-K submission or other Commission filing on EDGAR. INFORMATION CONTAINED IN THIS FORM 6-K REPORT Attached as Exhibit 1 is Management's Discussion and Analysis of Financial Condition and Results of Operations and our unaudited condensed consolidated interim financial statements as of and for the three-months ended March 31, 2013. This report on Form 6-K is hereby incorporated by reference into the Company's registration statement on Form F-3 (File No. 333-180674) that was filed with the U.S. Securities and Exchange Commission with an effective date of July 17, 2012. Exhibit 1 MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following is a discussion of our financial condition and results of operations for the three month periods ended March 31, 2013 and 2012. Unless otherwise specified herein, references to the "Company", "we", "us" or "our" shall include Star Bulk Carriers Corp. and its subsidiaries. You should read the following discussion and analysis together with the unaudited interim condensed consolidated financial statements and related notes included elsewhere in this report. For additional information relating to our management's discussion and analysis of financial condition and results of operation, please see our Annual Report on Form 20-F for the year ended December 31, 2012, which was filed with the U.S. Securities and Exchange Commission(the "Commission") on March 20, 2013. This discussion includes forward-looking statements which, although based on assumptions that we consider reasonable, are subject to risks and uncertainties which could cause actual events or conditions to differ materially from those currently anticipated and expressed or implied by such forward-looking statements. Overview We are an international company providing worldwide transportation of drybulk commodities through our vessel-owning subsidiaries for a broad range of customers of major bulk cargoes including coal, iron ore, and grains, and minor bulk cargoes including, bauxite, phosphate, fertilizers and steel products. We were incorporated in the Marshall Islands on December 13, 2006 as a wholly-owned subsidiary of Star Maritime Acquisition Corp., or Star Maritime. On November 30, 2007, we merged with Star Maritime, with Star Bulk being the surviving entity and commenced operations on December 3, 2007, which was the date we took delivery of our first vessel. Our Fleet We currently own a fleet of 13 vessels consisting of five Capesize drybulk carriers and eight Supramax drybulk carriers. Our fleet has an average age of 10.4 years and a combined cargo carrying capacity of approximately 1.3 million dwt. We charter seven of our vessels on medium- to long-term time charters, with an average remaining term of approximately 1.8 years, five of our vessels on short-term time charters and one of our vessels on a voyage charter. We consider our vessels on short-term time charters and voyage charters to be employed in the spot market. The following table presents summary information concerning our fleet as of June 5, 2013: Vessel Name Vessel Size Year Daily Gross Type/ Type (dwt) Built Hire Rate Month of Contract Expiry Star Aurora Capesize $ Time charter/ July 2013 Star Big Capesize $ Time charter/ November 2015 Star Borealis Capesize $ Time charter/ July 2021 Star Mega Capesize $ Time charter/ August 2014 Star Polaris (1) Capesize $ Time charter/ October 2013 Star Cosmo (2) Supramax $ 5,500 first 45 days Time charter/ $ 9,750 thereafter June 2013 Star Delta (2) Supramax $ Time charter/ August 2013 Star Epsilon (2)(4) Supramax Freight Voyage charter/ $ 33.00/mt Expected July 2013 Star Gamma (3) Supramax $ Time charter/ July 2013 Star Kappa (2) Supramax $ Time charter/ July 2013 Star Omicron (2)(5)(6) Supramax $ Time charter/ June 2013 Star Theta Supramax $ Time charter/ October 2013 Star Zeta (2) Supramax $ first 120 days Time charter/ $ 13,000 thereafter June 2013 1. Our charterer has an option to extend this time charter for one year at a gross daily rate of $19,000. 2. We consider these vessels to be employed in the spot market as a result of the short duration of their current charters. 3. Our charterer has an option to extend this time charter for one year at a gross daily rate of $15,500. 4. We expect to transport 49,518 metric tons under the voyage charter. 5. In addition to daily gross hire rate, we received a ballast bonus of $50,000 in connection with the repositioning of the vessel by the charterer. 6. Our charterer has an option to redelivery the vessel in Far East; in that case the rate that will be applied for the whole period will be adjusted to $12,800 from $9,800. RECENT AND OTHER DEVELOPMENTS On March 21, 2013, our Board of Directors adopted the 2013 Equity Incentive Plan (the 2013 Plan) and reserved for issuance 240,000 common shares thereunder. The terms and conditions of the 2013 Equity Incentive Plan are substantially similar to the terms and conditions of our previous Equity Incentive Plans. We plan to issue an aggregate of 270,000 shares to our directors, executive officers (including our former director Mr. Peter Espig) and employees under our 2011 and 2013 Equity Incentive Plans. All of the newly issued shares will vest on March 21, 2014, other than 12,000 common shares awarded to Mr. Espig, which vest immediately. On March 14, 2013, we agreed to sell the Star Sigma, which was delivered to its purchaser on April 11, 2013. On May 2, 2013 we announced that our Board of Directors has approved a fully backstopped equity rights offering of $75.0 million that will allow us to raise equity through the sale of up to 14,018,692 common shares. In case the rights offering will be fully subscribed by our existing shareholders, this will result in the issuance of additional 9,117,649 shares based on the terms of the agreement that we have entered into with the backstop investors. On May 3, 2013, we entered into separate renewal consulting agreements with companies owned and controlled by our Chief Executive Officer and Chief Financial Officer. Under these agreements each company controlled byour Chief Executive Officer and Chief Financial Officer will receive an annual consulting fee of not less than €174,600 (approximately $224,000) and €102,000 (approximately $131,000), using the exchange rate as of March 31, 2013 of $1.28 per €1.00, respectively. The respective agreements have a term of three years and will be renewed for successive one year unless terminated earlier in accordance with their terms. A. Operating Results Factors Affecting Our Results of Operations We currently charter seven of our vessels on medium- to long-term time charters, with an average remaining term of approximately 1.8 years, five of our vessels on short-term time charters and one of our vessels on a voyage charter. Under time charters, the charterer typically pays us a fixed daily charter hire rate and bears all voyage expenses, including the cost of bunkers (fuel oil) and port and canal charges. Under voyage charters, we pay voyage expenses such as port, canal and fuel costs. Under all of these types of charters, we remain responsible for paying the chartered vessel's operating expenses, including the cost of crewing, insuring, repairing and maintaining the vessel, the costs of spares and consumable stores, tonnage taxes and other miscellaneous expenses, and we also pay commissions to affiliated and unaffiliated ship brokers and to in-house brokers associated with the charterer for the arrangement of the relevant charter. In addition, we are also responsible for the dry docking costs related to our vessels. In addition, we had a contract of affreightment, or COA, to transport approximately 1.35 million metric tons of iron ore between Brazil and China for Vale International S.A., or Vale, which was completed in February 2012. COAs relate to the carriage of multiple cargoes over the same route and enables the COA holder, usually the vessel owner, to nominate different vessels to perform individual voyages. Essentially, it constitutes a number of voyage charters to carry a specified amount of cargo during the term of the COA, which is usually several years. All of the vessel's operating, voyage and capital costs are the responsibility of the vessel owner. The freight rate is generally set on a per cargo ton basis. Although the majority of vessels in our fleet are employed on medium- to long-term time charters and on short-term time charters, we may employ these and additional vessels under COAs, bareboat charters and voyage charters or in dry bulk carrier pools in the future. The following table reflects certain operating data for our fleet, including our ownership days, voyage days, and fleet utilization, which we believe are important measures for analyzing trends in our results of operations, for the periods indicated: Three month Three month period ended period ended (TCE and Average per day OPEX per vessel expressed in thousands of U.S. dollars) March 31, 2012 March 31, 2013 Average number of vessels Number of vessels in operation (as of the last day of the periods reported) 14 14 Average age of operational fleet (in years) Ownership days Available days Voyage days for fleet Fleet Utilization % % Time charter equivalent rate $ $ Average per day Opex per vessel $ $ Average number of vessels is the number of vessels that constituted our fleet for the relevant period, as measured by the sum of the number of days each vessel was a part of our fleet during the period divided by the number of calendar days in that period. Average age of operational fleet is calculated as at March 31, 2012 and 2013, respectively. Ownership days are the total calendar days each vessel in the fleet was owned by us for the relevant period. Available days for the fleet are the ownership days after subtracting for off-hire days as a result of major repairs, dry-docking or special or intermediate surveys or transfer of ownership. Voyage days are the total days the vessels were in our possession for the relevant period after subtracting all off-hire days incurred for any reason (including off-hire for dry-docking, major repairs, special or intermediate surveys). Fleet utilization is calculated by dividing voyage days by available days for the relevant period. Represents the weighted average per-day TCE rates, of our entire fleet. TCE rate is a measure of the average daily revenue performance of a vessel on a per voyage basis. Our method of calculating TCE rate is determined by dividing voyage revenues (net of voyage expenses and amortization of fair value of above market acquired time charter agreements) by voyage days for the relevant time period. Voyage expenses primarily consist of port, canal and fuel costs that are unique to a particular voyage, which would otherwise be paid by the charterer under a time charter contract, as well as commissions. TCE rate is a standard shipping industry performance measure used primarily to compare period-to-period changes in a shipping company's performance despite changes in the mix of charter types (i.e., spot charters, time charters and bareboat charters) under which the vessels may be employed between the periods. We included TCE revenues, a non- GAAP measure, as it provides additional meaningful information in conjunction with voyage revenues, the most directly comparable GAAP measure, because it assists our management in making decisions regarding the deployment and use of its vessels and in evaluating their financial performance. Time Charter Equivalent (TCE) Time charter equivalent rate, or TCE rate, is a measure of the average daily revenue performance of a vessel on a per voyage basis. Our method of calculating TCE rate is determined by dividing voyage revenues (net of voyage expenses and amortization of fair value of above market acquired time charter agreements) by voyage days for the relevant time period. Voyage expenses primarily consist of port, canal and fuel costs that are unique to a particular voyage, which would otherwise be paid by the charterer under a time charter contract, as well as commissions. We report TCE revenues, a non-GAAP measure, because our management believes it provides additional meaningful information in conjunction with voyage revenues, the most directly comparable U.S. GAAP measure, because it assists our management in making decisions regarding the deployment and use of our vessels and in evaluating their financial performance. The TCE rate is also included herein because it is a standard shipping industry performance measure used primarily to compare period-to-period changes in a shipping company's performance irrespective of changes in the mix of charter types (i.e., spot charters, time charters and bareboat charters) under which the vessels may be employed between the periods and because we believe that it presents useful information to investors. The following table reflects the calculation of our TCE rates and reconciliation of TCE revenue as reflected in the unaudited interim consolidated statements of operations: Three month Three month (In thousands of U.S. Dollars, except as otherwise stated) period ended period ended March 31, 2012 March 31, 2013 Voyage revenues Less: Voyage expenses ) ) Amortization of fair value of below/above market acquired time charter agreements Time Charter equivalent revenues Voyage days for fleet Time charter equivalent (TCE) rate (in U.S. Dollars) Voyage Revenues Voyage revenues are driven primarily by the number of vessels in our fleet, the number of voyage days and the amount of daily charter hire and the level of freight rates, that our vessels earn under time and voyage charters, respectively, which, in turn, are affected by a number of factors, including our decisions relating to vessel acquisitions and disposals, the amount of time that we spend positioning our vessels, the amount of time that our vessels spend in dry dock undergoing repairs, maintenance and upgrade work, the age, condition and specifications of our vessels, levels of supply and demand in the seaborne transportation market. Vessels operating on time charters for a certain period of time provide more predictable cash flows over that period of time, but can yield lower profit margins than vessels operating in the spot charter market during periods characterized by favorable market conditions. Vessels operating in the spot charter market generate revenues that are less predictable but may enable us to capture increased profit margins during periods of improvements in charter rates although we would be exposed to the risk of declining vessel rates, which may have a materially adverse impact on our financial performance. If we employ vessels on period time charters, future spot market rates may be higher or lower than the rates at which we have employed our vessels on period time charters. Vessel Voyage Expenses Voyage expenses include hire paid for chartered-in vessels, port and canal charges, fuel (bunker) expenses and brokerage commissions payable to related and third parties. Our voyage expenses primarily consist of hire paid for chartered-in vessels and commissions paid for the chartering of our vessels. Vessel Operating Expenses Vessel operating expenses include crew wages and related costs, the cost of insurance and vessel registry, expenses relating to repairs and maintenance, the costs of spares and consumable stores, tonnage taxes, regulatory fees, technical management fees and other miscellaneous expenses. Other factors beyond our control, some of which may affect the shipping industry in general, including, for instance, developments relating to market prices for crew wages, bunkers and insurance, may also cause these expenses to increase. Depreciation We depreciate our vessels on a straight-line basis over their estimated useful lives determined to be 25years from the date of their initial delivery from the shipyard. Depreciation is calculated based on a vessel's cost less the estimated residual value. General and Administrative Expenses We incur general and administrative expenses, including our onshore personnel related expenses, directors and executives' compensation, legal and accounting expenses. Interest and Finance Costs We incur interest expense and financing costs in connection with vessel-specific debt relating to the acquisition of our vessels. We defer financing fees and expenses incurred upon entering into our credit facilities and amortize them to interest and financing costs over the term of the underlying obligation using the effective interest method. Interest income We earn interest income on our cash deposits with our lenders. Inflation Inflation does not have a material effect on our expenses given current economic conditions. In the event that significant global inflationary pressures appear, these pressures would increase our operating, voyage, administrative and financing costs. Special or Intermediate Survey and Dry docking Costs We utilize the direct expense method, under which we expense all dry docking costs as incurred. Gain or Loss arising from Freight Derivatives From time to time, we may take positions in freight derivatives including FFAs and freight options with an objective to utilize those instruments as economic hedge that are highly effective in reducing the risk on specific vessels trading in the spot market and to take advantage of short term fluctuations in the market prices. Upon the settlement, if the contracted charter rate is less than the average of the rates, as reported by an identified index, for the specified route and time period, the seller of the FFA is required to pay the buyer an amount equal to the difference between the contracted rate and the settlement rate, multiplied by the number of days in the specified period. Conversely, if the contracted rate is greater than the settlement rate, the buyer is required to pay the seller the settlement sum. All of our FFAs are settled on a daily basis through London Clearing House (LCH), and there is also a margin maintenance requirement based on marking the contract to market. Freight options are treated as assets/liabilities until they are settled. RESULTS OF OPERATIONS Three month period ended March 31, 2013 compared to the three month period ended March 31, 2012 Voyage Revenues: For the three month periods ended March 31, 2013 and 2012, our voyage revenues were approximately $18.2 million and $27.9 million, respectively. For the three month periods ended, March 31, 2013 and 2012, theTCE rate of our fleet decreased approximately 15% to $14,316 per day from $16,801 per day, respectively. The decrease in both voyage revenues and TCE rates was primarily due to lower charter rates during the three month period ended March 31, 2013 for some of our vessels, as a result of a decline in the overall dry bulk charter market and the lower number of voyage charters performed by our Company during the quarter (which also led to reduced voyage expenses). In addition, voyage revenues for the three month period ended March 31, 2013 decreased due to lower average number of vessels, 14.0 vessels compared to 14.7, during the relevant period in 2012. Voyage Expenses: For three month periods ended March 31, 2013 and 2012, our voyage expenses were approximately $2.6 million and $8.7 million, respectively. Consistent with dry bulk industry practice, we paid, during the relevant periods, broker commissions ranging from 1.25% to 5.75% of the total daily charter hire rate of each charter to ship brokers associated with the charterers, depending on the number of brokers involved with arranging the charter. Voyage expenses also consist of hire paid for chartering-in vessels, port, canal and fuel costs. The decrease in voyage expenses is attributable to[a one time]expense of $4.0 million related to chartering-in a third party vessel to serve a shipment under the Vale COA that was completed in February 2012, during the three month period ended March 31, 2012. Additionally, the reduction in voyage expenses is due to the fact that for the three month period ended March 31, 2013, our vessels were under voyage charter agreements for 89 daysand during the three month period ended March 31, 2012, our vessels were under voyage charter agreements for 153 days, which resultedin higherport, canal and fuel costs. Vessel Operating Expenses: For the three month periods ended March 31, 2013 and 2012, our vessel operating expenses were approximately $7.0 million and $7.5 million, respectively. The decrease in vessel operating expenses is mainly due to fewer ownership days during the three month period ended March 31, 2013, as compared to the relevant period in 2012. Drydocking Expenses: For the three month periods ended March 31, 2013 and 2012, our drydocking expenses were approximately $0.3 million and $0.1 million, respectively. During the three month periods ended March 31, 2013 and 2012, none of our vessels underwent for drydocking and the respective expenses relate to advance payments of forthcoming drydocking surveys. Depreciation: For the three month periods ended March 31, 2013 and 2012, depreciation was $4.2 million and $9.8 million, respectively. The decrease in depreciation expense for the three month period ended March 31, 2013, is mainly due to impairment losses recognized as of September 30, 2012, in connection with our oldest Capesize vessel, the Star Sigma and the entire fleet of our eight Supramax vessels, which resulted in a reduced net book value for the respective vessels and the sale of Star Ypsilon that concluded in March 2012. Loss on sale of vessel: For the three month period ended March 31, 2012, we recorded a loss on sale of vessel of $3.2 million related to the sale of Star Ypsilon. Other operational gain: For the three month period ended March 31, 2013, other operational gain amounted to $0.9 million, mainly consisting of $0.5 million related to settlement of a commercial claim and of $0.4 million regarding a hull and machinery claim. Other operational gain for the three month period ended March 31, 2012 amounted to $0.1 million and represents a gain derived from a hull and machinery claim. Other operational loss: For the three month period ended March 31, 2013, other operational loss amounted to $0.2 million representing the expense incurred by us to a third party, pursuant to the terms of the agreement to sell a 45% interest in the future proceeds related to the settlement of certain commercial claims. The expense of $0.2 million was incurred in connection to the settlement amount of $0.5 million described in other operational gain above. No other operational loss was recorded during the three month period ended March 31, 2012. Gain on time charter agreement termination: No gain on time charter agreement termination was recorded for the three month period ended March 31, 2013. For the three month period ended March 31, 2012, gain on time charter agreement termination amounted to $6.5 million representing a cash payment of $5.73 million and fuel oil valued at $0.72 million, which were received as compensation for the early redelivery of vessel Star Sigma from its previous charterer. General and Administrative Expenses: For the three month periods ended March 31, 2013 and 2012, general and administrative expenses were $2.1 million and $3.2 million, respectively. The decrease in general and administrative expenses was mainly due to lower stock based compensation expense by $1.3 million for the three month period ended March 31, 2013, as compared to the relevant period in 2012. Interest and Finance Costs: For the three month periods ended March 31, 2013 and 2012, interest and finance costs under our term-loan facilities were $1.9 million and $2.2 million, respectively. The decrease in interest and finance costs is mainly attributable to lower average outstanding debt during the three month period ended March 31, 2013, amounting to $213.4 million compared to $257.9 for the relevant period in 2012, which though was partially off-set by an increase in weighted average interest rates during the three month period ended March 31, 2013, amounting to 3.22%, as compared to 3.04%, for the relevant period in 2012. The increase in weighted average interest rates is mainly due to the amendment of our loan agreements, reached in December of 2012. Cash Flow Net cash provided by operating activities for the three month periods ended March 31, 2013 and 2012, was $9.0 million and $12.2 million, respectively. Cash flows generated by the operation of our fleet decreased mainly due to lower average TCE rates as a result of the decline in the prevailing freight rate environment. For the three month period ended March 31, 2013, we earned $14,316 TCE rate per day compared to $16,801 TCE rate per day for the three month period ended March 31, 2012. In addition, net cash provided by operating activities, for the three month period ended March 31, 2013, decreased due to fewer voyage days amounted to 1,201 compared to 1,239 days, during the relevant period in 2012. Net cash provided by investing activities for the three month periods ended March 31, 2013 and 2012, was $9.1 million and $10.5 million, respectively. For the three month period ended March 31, 2013 net cash provided by investing activities consisted of $1.8 million representing the 20% advance received, based on the agreement signed in March 2013, to sell the vessel Star Sigma, which was delivered to its purchaser on April 11, 2013, a decrease of $6.5 million in restricted cash and insurance proceeds amounting to $1.2 offset by additions to vessel costs and other fixed assets amounting to $0.4 million. For the three month period ended March 31, 2012, net cash provided by investing activities, consisted of the proceeds from sale of the vessel Star Ypsilon amounting to $8.0 million, a net decrease of $2.0 million in restricted cash and insurance proceeds amounting to $0.5 million. Net cash used in financing activities for the three month periods ended March 31, 2013 and 2012 was $12.7 million and $17.5 million, respectively. For the three month period ended March 31, 2013, net cash used in financing activities represents loan installment payments. For the three month period ended March 31, 2012, net cash used in financing activities consisted of loan installment payments amounting to $16.0 million, cash dividend payments of $1.2 million, and $0.3 million paid for the repurchase of 21,294 shares under the terms of the Company's share re-purchase plan, which expired on December 31, 2012. Liquidity and Capital Resources Our principal source of funds has been equity provided by our shareholders, long-term borrowing and operating cash flow. Our principal use of funds has been capital expenditures to establish and grow our fleet, maintain the quality of our dry bulk carriers, comply with international shipping standards and environmental laws and regulations, fund working capital requirements, make interest and principal repayments on outstanding indebtedness and pay dividends. Our short-term liquidity requirements include servicing our debt, payment of operating costs, funding working capital requirements and maintaining cash reserves against fluctuations in operating cash flows and financing activities and paying cash dividends when permissible. Sources of short-term liquidity include our revenues earned from our charters. We believe that our current cash balance and our operating cash flows will be sufficient to meet our liquidity needs over the next twelve months, despite the sharp decline in the dry bulk charter market beginning in the third quarter of 2008, which has remained at depressed levels to date. Our results of operations have been, and may in the future, be adversely affected by prolonged depressed market conditions. Our medium and long-term liquidity requirements include funding the equity portion of investments in additional vessels and repayment of long-term debt balances. Potential sources of funding for our medium and long-term liquidity requirements may include new loans we would seek to arrange or equity issuances or vessel sales. As of March 31, 2013, we had outstanding borrowings of $211.4 million of which $25.5 is scheduled to be repaid in the next twelve months.The amount of $25.5 million includes an amount of $4.7 million, the balance of Capesize tranche of Company's loan facility with HSH Nordbank AG, which was fully repaid in April 2013, in connection with the sale of the vessel Star Sigma. Under the amended terms of this facility (described below), as agreed with the lender in December 2012, the balance of the vessel sale proceeds was used to prepay a portion of the remaining loan and the next seven scheduled quarterly installments commencing in April 2013, have been reduced prorataaccording to the prepayment. As of June 5, 2013, we had $28.0 million in cash and outstanding borrowings of $198.9 million. We may fund possible growth through our cash balances, operating cash flow, additional long-term borrowing and the issuance of new equity. Our practice has been to acquire dry bulk carriers using a combination of funds received from equity investors and bank debt secured by mortgages on our dry bulk carriers. In the event that we determine to finance a portion of the purchase price for new vessel acquisitions with debt, and if the current conditions in the credit market continue, we may not be able to secure new borrowing capacity on favorable terms or at all. Our business is capital intensive and its future success will depend on our ability to maintain a high-quality fleet through the acquisition of newer dry bulk carriers and the selective sale of older dry bulk carriers. These transactions will be principally subject to management's expectation of future market conditions as well as our ability to acquire dry bulk carriers on favorable terms. As of June 5, 2013, we do not have any capital commitments. As of March 31, 2013, cash and cash equivalents increased to $18.3 million compared to $13.0 million as of December 31, 2012 and restricted cash, due to minimum liquidity covenants and cash collateral requirements contained in our loan agreements, decreased to $12.4 million compared to $18.9 million as of December 31, 2012. Our working capital is equal to current assets minus current liabilities, including the current portion of long-term debt. Our working capital was $1.3 million as of March 31, 2013, compared to a working capital deficit of $4.5 million as of December 31, 2012. Loan Facilities For information relating to our loan agreements, please see Note 7 to our audited financial statements for the year ended December 31, 2012 included in our annual report on Form 20-F, which was filed with the Commission on March 20, 2013, and Note 8 to our unaudited interim condensed consolidated financial statements for the three month period ended March 31, 2013, included elsewhere herein. As of March 31, 2013, we were in compliance with financial and other covenants contained in our amended debt agreements. Significant Accounting Policies and Critical Accounting Policies There have been no material changes to our significant accounting policies since December 31, 2012. For a description of our critical accounting policies and all of our significant accounting policies, see Note 2 to our audited financial statements and "Item 5 — Operating and Financial Review and Prospects," included in our Annual Report on Form 20-F for the year ended December 31, 2012, which was filed with the Commission on March 20, 2013 and Note 2 to the unaudited interim condensed consolidated financial statements for the three month period ended March 31, 2013, included elsewhere in this report. STAR BULK CARRIERS CORP. INDEX TO UNAUDITED INTERIM CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Page Unaudited Condensed Consolidated Balance Sheets as of December 31, 2012 and March 31, 2013 F-1 Unaudited Interim Condensed Consolidated Statements of Operations for the three month periods ended March 31, 2012 and 2013 F-2 Unaudited Interim Condensed Consolidated Statement of Stockholders' Equity for the three month periods ended March 31, 2012 and 2013 F-3 Unaudited Interim Condensed Consolidated Statements of Cash Flows for the three month periods ended March 31, 2012 and 2013 F-4 Notes to Unaudited Interim Condensed Consolidated Financial Statements F-5 STAR BULK CARRIERS CORP. Unaudited Condensed Consolidated Balance Sheets As of December 31, 2012 and March 31, 2013 (Expressed in thousands of U.S. dollars except for share and per share data) December 31, 2012 March 31, 2013 ASSETS CURRENT ASSETS Cash and cash equivalents $ $ Restricted cash, current Trade accounts receivable, net Inventories (Note 4) Due from managers 81 81 Due from related parties (Note 3) - Prepaid expenses and other receivables Vessel held for sale (Note 5) - Total Current Assets FIXED ASSETS Vessels and other fixed assets, net (Note 5) Total Fixed Assets OTHER NON-CURRENT ASSETS Deferred finance charges, net Restricted cash , non-current Fair value of above market acquired time charter (Note 6) TOTAL ASSETS $ $ LIABILITIES & STOCKHOLDERS' EQUITY CURRENT LIABILITIES Current portion of long term debt (Note 8) $ $ Due to buyers (Note 5) - Accounts payable Due to related parties (Note 3) Accrued liabilities Deferred revenue Total Current Liabilities NON-CURRENT LIABILITIES Long term debt (Note 8) Other non-current liabilities TOTAL LIABILITIES STOCKHOLDERS' EQUITY Preferred Stock; $0.01 par value, authorized 25,000,000 shares; none issued or outstanding at December 31, 2012 andMarch 31, 2013 (Note 9) - - Common Stock, $0.01 par value, 300,000,000 shares authorized; 5,400,810 shares issued and outstanding at December 31, 2012 and March 31, 2013 (Note 9) 54 54 Additional paid in capital Accumulated deficit ) ) Total Stockholders' Equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ The accompanying condensed notes are an integral part of these unauditedinterim condensed consolidated financial statements. F-1 STAR BULK CARRIERS CORP. Unaudited Interim Condensed Consolidated Statements of Operations For the three month periods ended March 31, 2012 and 2013 (Expressed in thousands of U.S. dollars except for share and per share data) Revenues: Voyage revenues $ $ Management fee income (Note 3) 68 Total Revenues Expenses Voyage expenses Vessel operating expenses Dry docking expenses 96 Depreciation Gain on derivative instruments, net (Note 15) ) - General and administrative expenses Gain on time charter agreement termination (Note 7) ) - Other operational loss (Note 11) - Other operational gain (Note 10) ) ) Loss on sale of vessel ( Note 5) - Operating income/(loss) Other Income/ (Expenses): Interest and finance costs (Note 8) ) ) Interest and other income 23 64 Total other expenses, net ) ) Net income $
